Citation Nr: 1706192	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for herniated disc (L5-S1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1979 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied an increased rating in excess of 20 percent

This matter was remanded by the Board in June 2015 for additional development.  The matter is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected herniated disc condition has worsened and is seeking an increased disability rating in excess of 20 percent.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim. 

As noted above, the Veteran's herniated disc condition was remanded in June 2015 for additional development.  Specifically, the Board found that a new VA examination was warranted given the Veteran's assertions that his back condition had worsened and that there were possible resulting neurological manifestations.  The Board also directed the AOJ to obtain updated treatment records, to include an MRI the Veteran referenced in his June 2013 and April 2014 statements regarding his worsening back condition. 

Following the Board's remand, the Veteran was afforded a new VA examination in November 2015.  However, subsequent to the VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Therefore, a remand is necessary so that the Veteran may be afforded a new VA examination wherein the examiner expressly comments on active and passive range of motion of the spine. 

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his herniated disc condition.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected herniated disc condition.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's herniated disc condition.  

The examiner is also directed to specifically comment on whether the spine disability has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

The examiner should also discuss the impact, if any, the Veteran's herniated disc condition has on his activities of daily living, including his ability to obtain and maintain employment.

The supporting rationale for all opinions expressed must be provided.

3.   After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



